DISMISS and Opinion Filed May 1, 2013.




                                        S  In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas

                                     No. 05-12-00442-CV

            AMERICA FIRST LLOYD’S INSURANCE COMPANY, Appellant
                                    V.
              HARTFORD LLOYD’S INSURANCE COMPANY, Appellee

                      On Appeal from the 439th Judicial District Court
                                 Rockwall County, Texas
                            Trial Court Cause No. 1-10-1272

                               MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Evans
                                   Opinion by Justice Lang
       We REINSTATE this appeal.

       Before the Court is appellant’s unopposed motion to dismiss the appeal. Appellant

informs the Court that the parties have settled their differences.       Accordingly, we grant

appellant’s motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                  /Douglas S. Lang/
                                                  DOUGLAS S. LANG
                                                  JUSTICE

120442F.P05
–2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

AMERICA FIRST LLOYD’S INSURANCE                     On Appeal from the 439th Judicial District
COMPANY, Appellant                                  Court, Rockwall County, Texas.
                                                    Trial Court Cause No. 1-10-1272.
No. 05-12-00442-CV        V.                        Opinion delivered by Justice Lang. Justices
                                                    Myers and Evans, participating.
HARTFORD LLOYD’S INSURANCE
COMPANY, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that each party bear its own costs of the appeal.

Judgment entered this 1st day of May, 2013.




                                                    /Douglas S. Lang/
                                                    DOUGLAS S. LANG
                                                    JUSTICE




1200442.R.docx                                –3–